Citation Nr: 1002758	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-30 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to 
July 1958, and from November 1958 to May 1976.  He died in 
August 2004.  The appellant is his widow.

A claim for service connection for the cause of the Veteran's 
death was previously denied by the RO in February 2005.   On 
appeal of that decision, in April 2007, the Board of 
Veterans' Appeals denied the claim.  
This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2008 rating decision in which the RO denied the 
petition to reopen a claim for service connection for the 
cause of the Veteran's death.  In May 2008, the appellant 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in September 2008, and the appellant 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in October 2008.

In August 2009, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

The Board notes that, in the September 2008 SOC, it appears 
that the RO addressed the claim for service connection for 
the cause of the Veteran's death on the merits.  However, 
regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the claim for service connection.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received-and, in view 
of the Board's favorable decision on the request to reopen-
the Board has characterized  this appeal as encompassing  
both  matters set forth on the title page.

The Board's decision reopening the claim for service 
connection for the cause of the Veteran's death is set forth 
below.  The claim for service connection for the cause of the 
Veteran's death, on the merits, is addressed in the remand 
following the order; that matter is being remanded to the RO, 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on her 
part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In connection with the appeal of the appellant's original 
claim, in April 2007,. the Board denied service connection 
for the cause of the Veteran's death. 3.  Evidence associated 
with the claims file since the April 2007 Board decision is 
not cumulative and redundant of evidence of record at the 
time of the prior denial, relates to unestablished facts 
necessary to substantiate the claim for service connection 
for the cause of the Veteran's death, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's April 2007 denial of service connection for 
the cause of the Veteran's death is final.  38 8 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2009)..

2.  As pertinent evidence received since the Board's 
April 2007 denial is new and material, the criteria for 
reopening the claim for service connection for the cause of 
the Veteran's death are met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (as in effect for claims filed on 
and after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the  favorable disposition of the request to reopen the 
claim for service connection for the cause of the Veteran's 
death, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

II.  Analysis

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (To be considered a contributory cause of death, it 
must be shown that service- connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1)..  It is not sufficient to 
show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.

In a February 2005 rating decision, the RO denied the 
appellant's original claim for service connection for the 
cause of the Veteran's death.  The pertinent evidence then of 
record consisted, primarily, of service  treatment records 
and private treatment records, which reflect treatment kidney 
cancer which metastasized to the lungs and liver.

Service personnel records show that the Veteran served in the 
Republic of Vietnam during his tour in the mid-1960's.  As 
such, he is presumed to have been exposed to herbicide agents 
such as Agent Orange.  There is no evidence in the Veteran's 
service medical records that he had any type of cancer during 
service.  In addition, there is no medical evidence 
indicating that the Veteran had a malignant tumor within one 
year of separation from service.

The record indicates that the Veteran had several separate 
bouts of cancer, including skin cancer and bladder cancer, 
many years after his discharge from service.  He had a 
primary renal pelvic mass resected in January 2002 with 
pathology revealing transitional cell carcinoma.  In an 
October 2003 private medical record, a physician found that 
the veteran had bilateral pulmonary nodules.  He opined that 
these nodules were most suspicious for metastatic 
presentation of his transitional cell cancer.  The physician 
also noted that he supposed that it could be another process 
such as a second, unknown primary cancer, but that that 
seemed unlikely.

In a July 2004 private treatment record, a medical 
professional recorded the Veteran's development of pulmonary 
metastasis in October 2003, but noted that the Veteran had a 
complete response to treatment and there was resolution of 
all visible pulmonary metastasis.  Unfortunately, however, 
the Veteran again developed pulmonary metastasis as well as 
progressive hepatic metastasis and died in August 2004.

The original death certificate indicated that the immediate 
cause of death was kidney cancer, with an interval between 
onset and death recorded as two years.  The record also 
contains an amended death certificate that notes that the 
immediate cause of death was kidney cancer with metastases to 
the lungs and liver; again, the interval between onset and 
death was noted to be two years.  The records surrounding the 
Veteran's death do not indicate that he had a cancer due to 
exposure to herbicidal agents during service or that he had a 
primary lung cancer.  There was no autopsy performed.

In February 2005, one of the physicians who treated the 
Veteran's cancers and other disabilities wrote a letter 
noting that the Veteran was diagnosed as having bladder and 
kidney cancer which finally took his life.  He noted that the 
Veteran's other medical problems included hypertension, 
hyperlipidemia and pre-diabetes.  The record also contains a 
letter signed by another of the Veteran's treating physicians 
in June 2006.  The top portion of the letter states: "A 
contributing factor to the demise of [the Veteran] was lung 
cancer.  This is my opinion because, this was the [sic] first 
one diagnosed in October 2003."  The physician wrote under 
this part of the letter that the Veteran had transitional 
cell carcinoma to the renal pelvis as a primary tumor and 
that ultimately this cancer metastasized to the liver and 
lung and likely contributed to the Veteran's death.

In February 2005, one of the Veteran's treating doctors wrote 
a letter regarding the etiology of the Veteran's cancer.  He 
noted that, in reviewing the Veteran's history, there were no 
environmental exposures to risk factors for transitional cell 
carcinoma due to his work in the United States.  He opined 
that it was unclear what the initiating event or agent was in 
regards to the transitional cell carcinoma.

In denying the claim for service connection for the cause of 
the Veteran's death, the RO found that the cause of the 
Veteran's death, according to the death certificate, was 
kidney cancer with metastasis to the lungs and the liver.  
Service connection was denied as the RO found no connection 
between the Veteran's kidney cancer and his service on either 
a direct or presumptive basis.  

On appeal of the RO's decision, in April 2007, the Board also 
denied service connection for the cause of the Veteran's 
death.  In its decision, e Board  found that the 
preponderance of the evidence indicated that the Veteran's 
lung cancer developed as the result of metastasis of a cancer 
that is not associated with herbicide exposure.  The Board 
observed that the Veteran had multiple severe disabilities at 
the time of his death, including cancer.  The medical 
evidence showed that the Veteran's death was attributed to 
cancer of the kidney and that, at the time of his death, that 
cancer had spread to other parts of his body, including the 
lungs, and that metastasis of his cancer contributed to the 
cause of his death.  The Board also observed re was no 
evidence of a direct connection between the Veteran's 
presumed exposure to an herbicide agent and the Veteran's 
development of the cancer that led to his death.

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality applies, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of an appellant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

The appellant sought to reopen her previously denied claim in 
October 2007.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims is the 
Board's April 2007 denial.   Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence associated with the claims file since the 
date of evidence considered by the Board in s April 2007  
(prior to the date of the RO's February 2005 denial of the 
claim includes private treatment records and letters from 
private physicians, as well as an amended death certificate.  

The amended death certificate lists diabetes mellitus as a 
significant condition which contributed to the Veteran's 
death.  A note from M.S.F., D.O., P.C. dated February 2008 
states that the Veteran was diagnosed with pre-diabetes and 
impaired fasting glucose.  A July 2008 letter from M.S.F., 
M.D., indicates that the Veteran was first diagnosed with 
pre-diabetes in July 2002.  Dr. F. continued by saying that 
in June of 2004, the Veteran's hemoglobin percentage was 
indicative of diabetes mellitus.

The Board finds that, collectively, the above-described  
evidence is "new" in that it was not before agency 
decisionmakers at the time of the April 2007 final Board 
denial of the claim for service connection for the cause of 
the Veteran's death and is not duplicative or cumulative of 
evidence previously of record.  Moreover, this evidence is 
"material" in that it addresses whether the Veteran's 
service-connected diabetes mellitus contributed to the 
Veteran's death.  Hence, this evidence relates to 
unestablished facts necessary to substantiate the claim for 
service connection for the cause of the Veteran's death and 
raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for the cause of the Veteran's death has been 
received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the record reveals that further RO 
action on the claim for service connection, on the merits, is 
warranted.

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.

In the current claim, the Veteran's representative has 
asserted that the Veteran's service-connected diabetes 
mellitus caused or contributed substantially to the Veteran's 
kidney stones/cancer. As  indicated above, the record 
reflects an amended death certificate which lists diabetes 
mellitus as a significant condition which contributed to the 
Veteran's death.  Additional letters from private physicians 
indicate that the Veteran had been diagnosed with pre-
diabetes and that his hemoglobin percentage rose to a level 
that would indicate diabetes mellitus.  During the 
appellant's August 2009 Board hearing, it was asserted that 
the Veteran's high glucose levels contributed to the 
Veteran's kidney stones and cancer.  

While the cited evidence provided a basis for reopening the 
previously denied claim,  the evidence is insufficient to 
decide the claim for service connection for the Veteran's 
death, on the merits.  As the evidence does not directly 
address the relationship, if any, between the Veteran's death 
and service-connected diabetes mellitus, in particular, the 
Board finds that a medical opinion is needed to resolve the 
claim, on the merits.  See McLendon, 20 Vet. App. at 83.  
Hence, the RO should arrange for the claims file to be 
reviewed by an appropriate physician to obtain the desired 
opinion.

Prior to arranging for such review, to ensure that all due 
process requirements are met, and that the record before the 
examiner is complete, the RO should also give the appellant 
another opportunity to present information and/or evidence 
pertinent to the claim for service connection for the cause 
of the Veteran's death, on the merits.  The RO's letter to 
the appellant should explain that she has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for the cause of the Veteran's death, on the 
merits..

Accordingly, this  matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and her representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.

The RO should also clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, or a reasonable time period 
for the appellant's response has expired, 
the RO should forward the Veteran's entire 
claims file (to include a complete copy of 
this REMAND) to an appropriate VA 
physician for a comprehensive review of 
the record and an opinion  as to the 
relationship, if any between service or 
service connected disability and the 
Veteran's death.

Specifically, the physician should provide 
an opinion, consistent with sound medical 
principles, as to  whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability)  that a 
disability of service origin (in 
particular, diabetes mellitus) caused, or 
contributed substantially or materially to 
cause, the Veteran's death.

In rendering the requested opinion, the  
physician should specifically address the 
likelihood and extent that the Veteran's 
diabetes mellitus led to the development 
of kidney stones and cancer, as alleged, 
or is otherwise related to the Veteran's 
death.  The physician must also consider 
and discuss address the service treatment 
records, the Veteran's original and 
amended certificate of death, and all 
pertinent medical treatment record of 
record.

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for the cause of the Veteran's 
death, on the merits, in light of all 
pertinent evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JACQUELINE E.  MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


